DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive. 
Regarding the Applicant’s arguments for amending natural rubber to a “crude” natural rubber on pages 6-12, the Examiner respectfully disagrees with the amendment of the material worked upon.  On page 10 of the arguments, the Applicant describes crude natural rubber as a “fresh rubber material that has not been cured or vulcanized”; however, there is no support in the specification, as there is no disclosure of a crude natural rubber, curing, or vulcanization.  The amendments adding “crude” should be removed, as it appears to constitute new matter.  Further, narrowing the material type to the Applicant’s definition of a crude natural rubber (an uncured and non-vulcanized rubber) would not overcome the previous rejections presented for the claim set, as the rubber is understood to be uncured at the printing step so that it can flow from a printing device onto the plate.  This is discussed further in the 35 U.S.C. Rejections section, below.  
Other arguments directed to amended claim elements will be discussed in the 35 U.S.C. 103 Rejections section, below.
The Examiner acknowledges the new claims 11-21, amendments to claims 5-6 and 8, and cancellation of claims 1-4, 7, and 10.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6, 8, 9, 11-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended citations of natural rubber as a “crude” natural rubber, as defined by the Applicant in the arguments filed 5/11/2022, is not supported by the Specification or Figures.  On page 10 of the arguments, the Applicant describes crude natural rubber as a “fresh rubber material that has not been cured or vulcanized”; however, there is no support in the specification, as there is no disclosure of a crude natural rubber, curing, or vulcanization.  
For the sake of compact prosecution, the claims will be examined as a natural rubber material.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 8, 9, 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, the Applicant has not distinctly claimed the method steps in a clear manner.  In the “pre-printing step” clause, the Examiner is uncertain of the order of the method steps.  The plate is understood to be heated and pre-shrunk before the surface layer is printed.  The “pre-printing step” comprises the only printing step.  Using the phrase “heated and pre-shrunk beforehand” twice in the same clause adds confusion and may be redundant.  
The “pre-shrinking step” (paragraph 3 of claim 5) is interpreted to comprise additional heating and shrinking steps, performed while the printed surface layer has already been printed onto the plate (supported by the specification).  It is understood the plate is both heated and pre-shrunk before and after the surface layer printing step.
If these interpretations are correct, amending a “plate heating and pre-shrinking step” as the first step, and changing the “pre-printing” and “pre-shrinking” steps to “printing” and “shrinking” steps would add clarity to the claim.  Please explain the accuracy of these interpretations, or amend claim 5 for clarification.
For the sake of compact prosecution, the claim will be examined using the interpretations above, interpreting “beforehand” in both instances as the plate being heated and pre-shrunk before the printed surface layer is applied.  

The term “vivid” in claim 19 is a relative term which renders the claim indefinite. The term “vivid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification discloses keeping the plate on the surface layer can “make the printed surface layer 12 more vivid in color [0046]”.  No means is disclosed to measure color vividness; therefore, vividness is being determined only by personal viewpoint, so claim 19 is indefinite. 
For the sake of compact prosecution, the claim will be examined by removing “and make the printed surface layer have vivid colors” from the end of the claim.

Claims 15-21 are rejected as being indefinite, as these claims cite “the plate”, and not the element “the at least one plate” cited in independent claim 5.  It is unknown if claims 15-21 intend to refer to “the plate” as: at least one of the plates, all plates, or only the front or back plate. 
For the sake of compact prosecution, the claims will be examined by replacing “the plate” with “the at least one plate”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 6, 8, 9, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US20180169912A1), in view of Sang (US20200316823A1), Chen (US20050263924), and Braconier (US5137674A).
With respect to claim 5, the prior art of Chang teaches a method for forming a printed surface on a rubber product [0028], comprising: a pre-printing step forming a printed surface layer [0018] on at least one plate heated and pre-shrunk beforehand [0019], wherein the printed surface layer has a colored pattern [0024] on the at least one plate is printed on the plate [0018]; also teaching an embodiment where two opposing plates can form the product, with each receiving a printed rubber layer of different colors [0026].  Chang teaches a pre-shrinking step heating the at least one plate for the printed surface layer on the at least one plate to be shrunk beforehand to a designated form [0019]; a fusing step simultaneously placing the at least one plate and a substrate made of the rubber material [0021] into a die assembly with the printed surface layer on the at least 2one plate adjacent to the substrate [0021, 0022], heating and pressing the at least one plate and the substrate inside the die assembly together for the substrate to form a base (Fig. 8, item S5), and fusing adjacent surfaces of the base and the printed surface layer on the at least one plate together to form a preliminary workpiece [0028].
Chang is silent on printing ink containing a natural rubber material.
However, the prior art of Sang teaches a molded article with a surface layer comprising natural rubber [0023] and inorganic pigments to provide color [0024].  
Sang does not explicitly teach the pigments that provide color as pigment-based inks blended into the surface layer comprising natural rubber.  However, it would be prima facie obvious to a person of ordinary skill in the art that use of pigments or a pigment-based dyes can function interchangeably to provide color to the natural rubber layer, with the pigment type taught by Sang also not interfering with vulcanization or bonding of the natural rubber layer.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the known technique of fusing a surface layer comprising rubber [0023] and inorganic pigments to an article [0024, 0063], taught by Sang, to the method for molding an article taught by Chang to yield the predictable result of providing a natural rubber and color-containing layer to the base layer of the article, for tactile and aesthetic purposes.  See MPEP 2143(I)(D).
Chang, in view of Sang, is silent on fusing adjacent surfaces of the base and the printed surface layer on each of the at least one plate together during a sulfurization process.
However, the prior art of Chen teaches sulfurization, where sulfur is used as an additive to harden raw rubber for a vulcanization process [0050], to modify the physical properties of a molded rubber product.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of sulfurization, taught by Chen, to improve the similar rubber article molding method taught by Chang, in view of Sang, to increase the hardness of the multi-layer and colored rubber product, by using sulfur as an additive in the rubber product composition before molding.  See MPEP 2143(I)(C).
Chang, in view of Sang and Chen, is silent on a cutting step cutting the preliminary workpiece into a predetermined shape to form the rubber product with the at least one printed surface layer.  
However, the prior art of Braconier teaches a multi-layer molded unit (Fig. 3) comprising rubber [Col. 2, lines 19-23] that is cut into desired articles by shearing or die-cutting process [Col. 3, lines 32-34, 45-51].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply a finished-article shearing or die-cutting technique, taught by Braconier, to improve the known device to the molding method of Chang, in view of Sang and Chen, in the same way, by adding a means for cutting a semi-finished product to a desired shape, and ensuring that the molded multilayer finished article has the proper final shape and dimensions.

With respect to claim 6, Chang teaches the at least one plate is made of a material that has a melting point higher than that of the natural rubber material and is selected from one of PC (Polycarbonate), TPU (Thermoplastic Polyurethane), PET (Polyethylene Terephthalate) [0027].  
Chang does not explicitly teach the melting points of natural rubber, PC, TPU, or PET; however, this is understood, as melting points are known inherent chemical/physical properties of materials and are not required to be explicitly stated to be used for claim rejections.  See MPEP 2112(III).
With respect to claim 8, Braconier teaches in the cutting step, the preliminary workpiece is cut when the preliminary workpiece is inside the die assembly [Col. 3, lines 45-51].  
With respect to claim 9, Chang teaches a separating step removing the at least one plate from the at least one printed surface layer respectively after the preliminary workpiece is formed [0025].  
With respect to claim 11, Chang teaches the at least one plate includes two plates with two printed surface layers formed on the respective plates and the two printed surface layers are arranged to be adjacent to two opposite sides of the substrate in the fusing step [0026].
With respect to claim 12, Chang, in view of Sang, Chen, and Braconier, teaches the sulfurization process of the substrate made of the natural rubber material and the printed surface layer containing the natural rubber material, wherein Chang teaches portions with varying heights are formed on the rubber product and comprise a key button region and a label region (Fig. 4, item 80; [0027]).  
With respect to claim 13, Chang teaches the material of the at least one plate is selected from one of PC (Polycarbonate), TPU (Thermoplastic Polyurethane), PET (Polyethylene Terephthalate) [0027].  
With respect to claim 14, Braconier teaches in the cutting step the preliminary workpiece can be cut by shears after the preliminary workpiece has been removed from the die assembly [Col. 3, lines 47-51].  
With respect to claim 15, Chang, in view of Sang, Chen, and Braconier, teaches in the pre-printing step, a printed surface layer having color is formed on the at least one plate.
Chang is silent on the use of multiple colors applied on any one plate by way of multi-layer printing.
However, Chang teaches only “firstly the printing layer 7 with the pattern or the color can be printed on the plate member 5 [0024]”, and does not teach away from duplicating this process to apply multiple colors to one plate member.  Chang also teaches more than one color is available for use in printing [0026].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to try to duplicate the process of printing a color from a printing layer to a plate before the plate is placed in to a heating device.   This would result in the application of multiple colors to one plate and could improve the versatility and aesthetics of the finished molded product.  See MPEP 2144.04(VI)(B).
With respect to claim 16, Chang teaches in the pre-printing step the printed surface layer comprises a pattern printed on the at least one plate in a three-dimensional (3D) form (Fig. 6, items 81, 82; [0027]).  
With respect to claim 17, in the method taught by Chang, in view of Sang, Chen, and Braconier in claim 5; Chang teaches the fusing step comprises: after the printed surface layer is formed on the plate and heated and pre-shrunk [0019], simultaneously placing the plate having the printed surface layer containing the natural rubber material together with the substrate made of the natural rubber material into a die assembly (Fig. 8, item S5; [0024]), with the printed surface layer placed adjacent to the substrate [0024].  Chang teaches a press-molding process [0024] in which heat and pressure is applied to bond the print layer to the substrate, but is silent on details of the molding apparatus.  Chang does teach “the rubber material 3 and the plate member 5 are aligned with each other and placed in the mold 6, so that the rubber material 3 and the plate member 5 can be molded together by heating and pressing to transfer the printing layer 7 from the plate member 5 onto the rubber material 3” [0024].  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that a press mold process that allows the placement of the substrate and print layer into the mold [0024], taught by Chang, would have the very common molding features of upper and lower mold halves capable of moving together to close the mold to allow heating and pressing of the materials within to a desired shape during the molding process.
Chang teaches subjecting the substrate and the printed surface layer to a bonding process inside the mold at a high temperature and a high pressure, where adjacent surfaces of the substrate and the printed surface layer are caused to be fused together in the course of the process, so that the printed surface layer and the substrate are formed as one piece due to fused connection, where the printed surface layer can be transfer-printed from the plate to the substrate (Fig. 8, item S5; [0024]).  
Chen teaches the rubber contains sulfur, an additive to control product hardness, so the print layer and substrate bonding process, vulcanization, is also a sulfurization process [0050].  Chen teaches a vulcanization/sulfurization process provides a temperature at least 100°C within the mold [0057], which prima facie obviously triggers a molten state of adjacent substrate and print layer surfaces to bond them together.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant' s disclosure – Takakuwa (US4657419A), [Col. 3, lines 19-39, 41-58; Col. 4, lines 18-38; Col. 5, lines 5-15], (Figs. 2A-C, 6-8).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Grosso whose telephone number is (571) 270-1363. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached at 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748        

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742